DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the preliminary amendment received on October 8, 2020, claims 1-15 have been canceled.  Claims 16-31 are new.  Accordingly, claims 16-31 are currently pending in this application.  An action of the merits follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the cable is connected to the panels to increase/decrease the overlap of the panels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature(s) must be shown or the feature(s) canceled from the claim(s):
“at least one zip” as recited in claim 17;
“an end of the cable is fixed to the hub” as recited in claim 24;
“at least one end of the cable is wound onto the hub” as recited in claim 25; and
“a plurality of cables” as recited in claim 29.
No new matter should be entered.
Figs. 5 and 7 are further objected to for failing to comply with 37 CFR 1.84(h)(1) because the apparent exploded views presented in Figs. 5 and 7 do not use brackets to show the relationship or order of assembly of the various parts.  It is unclear based on the exploded views of Figs. 5 and 7 how the illustrated components are assembled with respect to one another.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the use of the words “comprises” and “comprising” constitutes legal phraseology.  Correction is required.  It is suggested that the words instead read “includes” and “including”, respectively.  See MPEP § 608.01(b).
Specification – Disclosure
The use of the terms VELCRO® and BRITISH EQUESTRIAN TRADE ASSOCIATION®, which are trade names or a marks used in commerce, has been noted in this application at page 1, line 20 and page 10, line 9, respectively. The terms should be accompanied by the generic terminology (if applicable); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  For example, “Velcro” should instead read “VELCRO® (hook and loop fasteners)”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
The disclosure is further objected to because of the following informalities:
At page 5, line 9, “PVC” should instead read “polyvinyl chloride (PVC)”; and
At page 8, line 1, “panels 6” should instead read “panels 8”.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because at lines 7 and 8, “the hub lock” should instead read “the one-way hub lock”.
Claim 18 is objected to because at line 1, “the panel” should instead read “the at least one panel”.
Claim 20 is objected to because at line 1, “the hub lock” should instead read “the one-way hub lock”.
Claim 21 is objected to because at line 1, “the hub lock” should instead read “the one-way hub lock”.
Claim 22 is objected to because at line 1, “the hub lock” should instead read “the one-way hub lock”.
Claim 29
Claim 31 is objected to because at line 1, “the tracks” should instead read “the plurality of circumferential cable receiving tracks” to properly refer back to the previously introduced term in claim 28.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the rotation of the hub in a first direction tensions the cable and thereby tightens the body protector”.  This limitation recites an active method step in the product claim as opposed to a passive function limitation which is improper.  Correction is required.  It is suggested that the limitation instead read “wherein the hub is configured to rotate in a first direction to tension the cable and thereby tighten the body protector”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 19 recites the limitation “the overlap” at line 2.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the 
Claim 19 further recites the limitation “wherein tensioning the cable increases the overlap of the panels.”  This limitation recites an active method step in the product claim as opposed to a passive function limitation which is improper.  Correction is required.  It is suggested that the limitation instead read “wherein the cable is configured to increase an overlap of the panels when the cable is tensioned.”  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 19 further recites the limitation “the panels” at line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, only “at least one panel” was previously introduced in claim 16 from which claim 19 depends, and it is unclear if the recitation of “the panels” is meant to refer back to the at least one panel and/or further limit the previous limitation of claim 16 to more than one panel.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the claim instead read “wherein the at least one panel includes a plurality of panels, and wherein the cable is configured to increase an overlap of the plurality of panels when the cable is tensioned.”  Alternatively, claim 19 could be made to depend from claim 18 (as discussed above) which introduced another panel and instead read “wherein tensioning the cable increases an overlap of the at least one panel and the at least one other panel.”  For the purposes of 
Claim 20 includes similar issues as discussed with respect to claim 19 above and is similarly rejected.  
Claim 21 recites the limitation “wherein the hub lock is released manually.”  This limitation recites an active method step in the product claim as opposed to a passive function limitation which is improper.  Correction is required.  It is suggested that the limitation instead reads “wherein the hub lock is configured to be released manually”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 23 recites the limitation “the ratchet” at line 1.  There is insufficient antecedent basis for the limitation in the claim.  The limitation of “a ratchet” was previously introduced in claim 22, however claim 23 depends from claim 16, not claim 22.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that claim 23 be made to depend from claim 22.  For the purposes of examination, the limitation will be interpreted according to the suggested correction above.
Claim 30 recites the limitation “the tracks” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how there can be a plurality of “tracks” when a plurality of tracks has not been introduced in the claims from which it depends.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Although it appears that claim 30 may have been intended to depend from claim 28 instead of claim 27 as the plurality 
Claims 17-18, 22, 24-29, and 31 are similarly rejected for being dependent on a rejected claim.
An effort has been made to identify all indefinite language with the pending claims.  However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-21 and 23-31, as best can be understood, are rejected under 35 U.S.C. 102(a) as being anticipated by US 2014/0123449 to Soderberg et al. (hereinafter, “Soderberg”).
Regarding claim 16, Soderberg teaches a body protector (Fig. 10B; shoe) comprising: at least one panel (Fig. 10B; shoe upper overlapping shoe tongue); a cable which runs at least partially around the body protector (laces (1022, 1024, 1026); [0077]); a rotational tightening mechanism (Figs. 2-4, 7A-7B, & 10B; reel assembly (650); reel assembly structure of Figs. 2-4 (i.e., pawl, ratchet, knob, etc.) and spool having different diameters of Fig. 7A-7B are described has being usable in the variable tension embodiment of Fig. 10B; See [0043], [0074]) comprising a hub which engages the cable (Figs. 4 & 7B; spool member (632) and connected knob (216) engage laces); and a one-way hub lock (base member (214)); wherein rotation of the hub in a first direction tensions the cable and thereby tightens the body protector (knob and spool rotate to in one direction to tighten laces about the shoe; [0047), the hub lock engaging automatically to maintain the position of the hub until the hub lock is actively released to loosen the body protector (teeth (224) on base member engage pawls (236) to prevent movement in loosening direction opposite tightening direction until manually released; [0045]-[0446]).
Regarding claim 18, Soderberg teaches wherein the panel overlaps at least one other panel of the body protector (Fig. 10B; shoe upper overlaps shoe tongue).
Regarding claim 19, Soderberg teaches wherein tensioning the cable increases the overlap of the panels (Fig. 10B; tightening laces would result in an increase in an overlap of the tongue by the surrounding shoe upper).
claim 20, Soderberg teaches wherein releasing the hub lock decreases the overlap of the panels (Fig. 10B; loosening laces would result in a decrease in an overlap of the tongue by the surrounding shoe upper).
Regarding claim 21, Soderberg teaches wherein the hub lock is released manually (engagement of knob and spool with base member is able to be disengaged manually to allow for loosening; [0045]).
Regarding claim 23, Soderberg teaches wherein the ratchet comprises a toothed wheel connected to the hub (Fig. 3; teeth (224) on the base member, i.e., the hub lock, form a wheeled ratchet and are configured to engage with pawls (236) on the spool and knob, i.e., the hub, in the reel assembly; [0046]).
Regarding claim 24, Soderberg teaches wherein an end of the cable is fixed to the hub (Fig. 7A; ends of laces are coupled to reel assembly and wound on spool; [0061]).
Regarding claim 25, Soderberg teaches wherein at least one end of the cable is wound onto the hub (Fig. 7A; ends of laces are coupled to reel assembly and wound onto spool; [0061]).
Regarding claim 26, Soderberg teaches wherein the cable extends through a bore formed in the hub (Fig. 2; lace is capable of extending through bore in channel of spool).
Regarding claim 27, Soderberg teaches wherein the hub comprises an external circumferential cable receiving track (Fig. 7B; spool includes channels (621, 623, 625)).
claim 28, Soderberg teaches wherein the hub comprises a plurality of circumferential cable receiving tracks (Fig. 7B; spool includes channels (621, 623, 625)).
Regarding claim 29, Soderberg teaches a plurality of cables, each cable being received by a respective cable receiving track (Figs. 7A-7B & 10B; laces (1022, 1024, 1026) received in corresponding channels; [0060], [0077]).
Regarding claim 30, Soderberg teaches wherein the tracks comprise grooves and at least two of the grooves have different diameters from one another (Fig. 7B; spool includes channels (621, 623, 625) which form grooves of different diameters; [0060]).
Regarding claim 31, Soderberg teaches wherein the tracks comprise grooves and at least two of the grooves have different diameters from one another (Fig. 7B; spool includes channels (621, 623, 625) which form grooves of different diameters; [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Soderberg as applied to claim 16 above, and further in view of USPN 1,648,101 to Jules (hereinafter, “Jules”).
claim 17, Soderberg, as described with respect to claim 16 above, does not teach wherein the body protector further comprises at least one zip, configured to facilitate the removal of the body protector from a user.
However, Jules, in a related footwear fastening art, is directed to a shoe having a zippered opening on a side of the shoe to aid in placing the shoe on and removing the shoe from a wearer’s foot (See Jules, Figs. 1-2; page 1, lines 74-86).  Specifically, Jules teaches wherein the body protector further comprises at least one zip, configured to facilitate the removal of the body protector from a user (See Jules Figs. 1-2; zippered opening on body of shoe is capable of aiding a wearer in putting on and removing the shoe).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the shoe of Soderberg to include the zippered opening disclosed by Jules.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the shoe of Soderberg to include the zippered opening disclosed by Jules in order to make it easier for a wearer to put on and remove the shoe from the wearer’s foot by providing a larger space for the wearer to admit their foot into shoe (See Jules, page 1, lines 81-86).
Claim 22, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Soderberg as applied to claim 16 above.
Regarding claim 22, although Soderberg teaches the reel assembly comprising a pawl that engages with a ratchet (See Soderberg, Figs. 3-4; pawls (236) on the spool and knob, i.e., the hub, are configured to engage with teeth (224) on the base member, not teach wherein the hub lock comprises a pawl which engages a ratchet formed on the hub.
However, Soderberg discloses the clamed invention except for the pawl and ratchet being placed on the hub and hub lock, respectively, instead of the on the hub lock and hub, respectively (i.e., positioning of parts is reversed from the claimed invention).  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to instead try to position the pawls on the hub lock (i.e., the base member) and the toothed ratchet structure on the hub (i.e., the spool and knob assembly) as there are only a finite number of predictable solutions (i.e., two configurations of the pawls and ratchet structure) with a reasonable expectation of success, and further since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2017/0296902 to Kim is directed to a protective vest having overlapping panels and a cable tightening mechanism.  US 2007/0050884 to Contant et al.; US 6,446,273 to Gillen et al.; and US 1,390,033 to Henderson are all directed to protective vests having overlapping panel constructions.  US 2020/0345089 to Boss; US 2010/0139057 to Soderberg; US 2017/0135428 to Beckman; and US 9,357,807 to Berns et al. are all directed to wearable article having a cable tightening mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732